DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horst Schenk DE 2631984 A1 (Schenk).
Regarding claim 1, Schenk (Fig.4, annotated below) discloses a pipe connected to a distribution pipe (B), the pipe comprising: a pipe body (3d); and a 
Schenk does not explicitly state that the pipe is a fuel pipe connected to a fuel distribution pipe distributing and supplying fuel to a plurality of fuel injection devices. However, provided no claimed structural difference is present between the pipe connecting arrangement of Schenk and that of claim 1 the examiner considers the limitation pertaining to “a fuel pipe connected to a fuel distribution pipe distributing and supplying fuel to a plurality of fuel injection devices,” to be an intended use statement. Where the courts have established prior precedent In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, MPEP § 2112 - MPEP § 2112.02. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    424
    673
    media_image2.png
    Greyscale






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst Schenk DE 2631984 A1 (Schenk) in view of Hiroaki Makino US 20150008669 A1 (Makino).
Regarding claims 3 and 4, Schenk discloses the limitations of claim 1 as discussed previously.
Schenk fails to disclose where wherein the straight portion is larger in inner diameter than the pipe body; wherein the connection head part is equal in plate thickness to the pipe body.
Makino (Figs. 4, 6 and 7) however discloses a pipe (101) wherein a straight portion (101a) is larger in inner diameter than the pipe body (101b); wherein the connection head part (101d) is equal in plate thickness to the pipe body (101b).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pipe of Schenck by the disclosure of Makino such that the pipe has a constant plate . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst Schenk DE 2631984 A1 (Schenk) in view of Scheffel et al.  US 20070246016 A1 (Scheffel).
Regarding claim 6, Schenk discloses the limitations of claim 1 as discussed previously.
Schenk fails to disclose wherein L/m is 0.63 or more in a case where a length of the straight portion in the reference cross- section is L and an inner diameter of the pipe body is m.
Scheffel (Figs. 3 and 4) however discloses a fuel pipe wherein L/m is 0.63 or more in a case where a length of the straight portion in the reference cross- section is L and an inner diameter of the pipe body is m.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the relative dimensions of the straight portion and inner diameter of the fuel pipe body in Schenk to correspond to those depicted in Scheffel provided the courts have established prior precedent In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art  device, the claimed device was not patentably distinct from the prior art device. For further consideration please see MPEP section 2144.04 IV. A.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner considers the limitations of claims 2 and 5 in combination with the limitations of claim 1 to not be explicitly disclosed in the prior art reviewed by the examiner. The examiner would like to note that in the pipe connection apparatus of Hiroaki Makino US 20150008669 A1 (Makino) as described in paragraph [0032] and seen in figure 6 the compressed end of the base pipe 110 increases in the diameter, while at the same time, is deformed so as to expand like a balloon. The examiner is of the opinion it is possible during manufacturing that the straight portion of the pipe bead becomes deformed as to become inclined or spread toward the tip connection when the flaring tool is inserted. In addition, Makino in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2494128 A discloses a flat inclined pipe connecting surface which spreads towards the tip of the connection head.
US 4266577 A discloses a flat inclined pipe connecting surface which spreads towards the tip of the connection head.
US 5529349 A discloses modifying the shape of the bead head at a pipe connection surface.
DE 19701561 A1 discloses a pipe connecting head with flat surface.
US 20100059995 A1 discloses a substantially flat outwardly inclined connecting surface.
US 20110204623 A1 discloses a pipe with constant thickness having a larger inner diameter between flat parts in a connection head.
US 20120169045 A1 discloses widening a cross-section of a pipe connection portion, where the cross-section widening and tapering can occur progressively or suddenly as discussed in par [0058].
US 20130307265 A1 discloses a pipe with connecting head having a flat surface.
US 20090151701 A1 discloses relative dimensioning between inner diameter of pipe body and surfaces along bead head.
US 20120006298 A1 discloses relative dimensioning between inner diameter of pipe body and surfaces along bead head.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL A KESSLER/Examiner, Art Unit 3747